By the Court.
The only exception saved was to the admission of the conversation of the defendant Essam with officer Palmer. This evidence was clearly competent against Essam. It was admitted solely for the purpose of showing Essam’s connection with the assault charged, and the judge so ruled. If the *574defendant Keating wished the judge in his charge again to call the attention of the jury to the purpose of the evidence, he should have called the attention of the judge to it by requesting an instruction. Exceptions overruled-